Citation Nr: 1647523	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  13-29 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether the character of the appellant's discharge from the September 2000 to July 2002 service period constitutes a bar to receipt of VA compensation benefits based on that period of service, including health care benefits under 38 U.S.C.A Chapter 17.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel


INTRODUCTION

The appellant served on active duty in the United States Army from September 2000 to July 2002.  He was discharged in July 2002 under other than honorable conditions.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2013 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In August 2016, the appellant testified at a Video Conference hearing before the undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  The appellant had active duty service from September 19, 2000, to July 11, 2002.

2.  In June 2002, the appellant accepted an undesirable discharge to escape trial by general court-martial.  His discharge from active military service in July 2002 was characterized as under other than honorable conditions in lieu of trial by court-martial.

3.  There is no indication that the appellant was insane at the time of committing the offense causing such discharge or release.

4.  The appellant did not receive a bad conduct discharge and was not discharged by reason of the sentence of a general court martial. 
CONCLUSIONS OF LAW

1.  The character of the appellant's discharge from the September 2000 to July 2002 service period is a bar to receipt of VA compensation benefits.  38 U.S.C.A. 
§§ 101(2), 5303 (West 2014); 38 C.F.R. § 3.12 (2016).

2.  The character of the appellant's discharge from the period of service from September 19, 2000, to July 11, 2002, does not bar his eligibility for VA health care under 38 U.S.C. Chapter 17 for disabilities incurred or aggravated during that period of service.  38 U.S.C.A. §§ 101, 5303 (West 2014); 38 C.F.R. §§ 3.1, 3.12, 3.360 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by a letter in August 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the Board finds that VA has adequately complied with any duty to assist the appellant in attempting to substantiate his claim.  The claims file includes statements in support of the appellant's claim and his service personnel records.  There is no indication of outstanding relevant records.  The Board finds, as is discussed in further detail below, that the service records reflect that the appellant was discharged to escape trial by general court-martial; thus, no further evidence is necessary prior to adjudicating the appellant's claim.

Accordingly, the Board finds no prejudice toward the appellant in proceeding with the adjudication of his claim.

Character of Discharge/VA Compensation Benefits

VA benefits are not payable unless the period of service upon which the claim is based was terminated by discharge or release under conditions other than dishonorable.  38 U.S.C.A. § 5303; 38 C.F.R. § 3.12(a).  A discharge under honorable conditions is binding on the VA as to the character of discharge.  38 C.F.R. § 3.12(a) (2016). 

A discharge or release because of an acceptance of an undesirable discharge to escape trial by general court-martial is considered to have been issued under dishonorable conditions.  See 38 C.F.R. § 3.12(d)(1).

A discharge, however, under dishonorable conditions will not constitute a bar to benefits if the individual was insane at the time of the offenses causing the discharge.  38 U.S.C.A. § 5303(b) (West 2014); 38 C.F.R. § 3.12(b) (2016). Specifically, if it is established to the satisfaction of VA that, at the time of the commission of an offense leading to a person's court-martial, discharge or resignation, that person was insane, such person shall not be precluded from benefits under laws administered by VA based upon the period of service from which such person was separated.  38 U.S.C.A. § 5303(b) (West 2014). 

An insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a) (2016). VAOPGCPREC 20-97 (May 22, 1997).

In order for a person to be found to have been insane at the time of committing the offense, the insanity must be such that it legally excuses the acts of misconduct.  Additionally, there must be a causal connection between the insanity and the misconduct in order to demonstrate that a claimant's other than honorable discharge should not act as a bar to the grant of veterans' benefits.  Cropper v. Brown, 6 Vet. App. 450 (1994). 

The appellant's discharge from his period of service from September 2000 to July 2002 is characterized as under other than honorable conditions.  The reason for his separation was in lieu of trial by court-martial.  The issue for consideration is whether the Veteran's character of discharge for this service period is considered dishonorable for VA purposes.

The appellant's service records reflect that in April 2002, the appellant violated the Uniform Code of Military Justice (UCMJ).  The appellant's Charge Sheet (DD Form 458) reflects that the charges of failure to report (Article 86), failure to obey a lawful order or regulation (Article 92), damage of government property less than $100.00 (Article 108), and driving under the influence (DUI) (Article 111), were preferred on May 2, 2002, and received by the summary court-martial convening authority on that same date.  

In June 2002, the appellant submitted a signed Request for Discharge in Lieu of Trial by Court-Martial.  The request for discharge signed by the appellant explained that he was making the request out of his own free will because at least one of the charges preferred against him under the UCMJ authorizes the imposition of bad conduct or dishonorable discharge (DUI, disobeying order, and damage to government property).  The Veteran indicated that he had been afforded the opportunity to consult with appointed counsel, who had fully advised him of his rights under the UCMJ.  Although the appellant requested a general discharge, the document clearly states that the appellant understood that he may be discharged with a characterization of service and discharge as under other than honorable conditions and the possible effects of this type of discharge.  He indicated further that he understood that there was no automatic upgrade or review by any Government agency of a less than honorable discharge, and that he must apply to the Army Discharge Review Board or the Army Board for Correction of Military Records if he wanted a review of his discharge.  He also noted that he understood that consideration by either board did not imply that his discharge would be upgraded. 

In a subsequent June 2002 memorandum, the appellant's Chain of Command recommended approval of the request with an under other than honorable conditions discharge certificate.  The Staff Judge Advocate agreed with the recommended approval of the appellant's request for discharge to escape trial by court-martial with an under other than honorable conditions discharge certificate.  
The appellant received a service Form DD 214 showing discharge under other than honorable conditions in lieu of trial by court-martial. 

The Board finds that the signed June 2002 memorandum by which the appellant requested an undesirable discharge to escape trial by court-martial, and the service Form DD 214, taken together, clearly indicate the appellant's acceptance of an undesirable discharge to escape trial by general court-martial, and therefore, under provisions of 38 C.F.R. § 3.12(d)(1), his discharge is considered to have been issued under dishonorable conditions. 

In this regard, the appellant's service records clearly show that he voluntarily requested a discharge and that he had a right to do so, because charges had been preferred against him under the UCMJ, which authorized the imposition of a bad conduct or dishonorable discharge under a general court-martial.  The record indicates that when he requested a discharge, he acknowledged that he was aware of the implications that this discharge entailed and accepted the discharge.  The acceptance of an undesirable discharge to avoid trial by general court-martial, therefore, renders his discharge under other than honorable conditions to be considered under dishonorable conditions for VA purposes.  

Furthermore, the appellant has not alleged, and the record does not suggest, that he was insane at the time of the offense or at the time of his request and acceptance of an undesirable discharge.  The records do not show that the appellant had a disease that caused him to act in a manner not in accordance with his normal method of behavior; or caused him to interfere with the peace of society, or caused him to depart from the accepted standards of the community.  In general, the evidence shows that the appellant has indicated that the experienced considerable discomfort during service due to foot trouble and knowingly consumed alcohol in order to relieve his discomfort, which led to his DUI and other related misconduct on April 2002.  The probative evidence does not show that the appellant did not know what he was doing was wrong.  The Board finds that the preponderance of the evidence is against a finding that the appellant was insane at the time of the offense committed or at the time of his discharge.

The Board acknowledges that the RO denied the appellant's claim, finding that his discharge from service under other than honorable conditions was the result of willful and persistent misconduct under 38 C.F.R. § 3.12(d)(4).  The appellant has set forth arguments against finding that his misconduct was willful and persistent.  In his August 2016 Video Conference hearing, he testified that he injured his feet in service and used alcohol to treat the pain and avoid ridicule from his peer and superiors.  He testified that this drinking led to his subsequent problems during service, to include his DUIs.  The Board is sympathetic to the appellant's claim; however, the appellant's claim must be denied because he accepted an undesirable discharge to escape trial by general court-martial and is therefore considered to have been discharged under dishonorable conditions, as described under subsection (d)(1). 

In sum, the appellant's discharge under other than honorable conditions is a bar to VA compensation benefits for the period of service from September 2000 to July 2002.  Insanity is not an applicable defense in this instance, and the appellant has failed to establish that he is a Veteran (with a qualifying discharge) with respect to this period of service.  Holmes v. Brown, 10 Vet. App. 38 (1997); Aguilar v. Derwinski, 2 Vet. App. 21 (1991) (before applying for benefits, person must demonstrate by preponderance of evidence qualifying service and character of discharge).  As the preponderance of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A § 5107 (b) (West 2014); 38 C.F.R. § 3.102  (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Potential VA Health Care Eligibility

The Board notes that during his August 2016 Video Conference hearing, the appellant indicated that he desired to receive VA health care and treatment for injuries he sustained during his active duty service.  The rules governing the character of service necessary to establish basic eligibility for VA health care and related benefits authorized under Chapter 17 of Title 38, United States Code, differ slightly from those applicable to basic eligibility for VA compensation.  With certain exceptions, a former service member can still be eligible for such benefits for disability incurred in or aggravated during a period of service terminated by a discharge under other than honorable conditions.

However, a former service member is not eligible for these benefits in relation to any disability incurred or aggravated during a period of service terminated by a bad conduct discharge or when one of the character of discharge bars to VA benefits listed in 38 C.F.R. § 3.12(c) apply.  38 C.F.R. § 3.360(b).  The bars to benefits listed in 38 C.F.R. § 3.12(c) apply to individuals who were discharged: (1) As a conscientious objector refusing to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) By reason of the sentence of a general court-martial; (3) Through resignation by an officer for the good of the service; (4) As a deserter; (5) As an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and (6) By reason of a discharge under other than honorable conditions issued as a result of an absence without official leave (AWOL) for a continuous period of at least 180 days (the regulation provides certain exceptions to this condition).  38 C.F.R. §§ 3.12(c), 3.360(b).

In this case, the appellant was not discharged or released from his final period of service as a conscientious objector, deserter or alien or by reason of resignation or a period of AWOL. Also, he was not found guilty of the above mentioned offenses by reason of the sentence of a general court martial, as he accepted an undesirable discharge to escape trial by general court-martial.  Additionally, his discharge from his final period of service did not constitute a "bad conduct discharge."

Accordingly, the character of the appellant's discharge does not bar his basic eligibility for health care benefits derived from any service-connected disability that might stem from his period of service from September 2000 to July 2002.  The Board notes that actual enrollment in the VA health care system is determined by an appellant's priority category.  See 38 C.F.R. § 17.36.


ORDER

The character of the appellant's discharge from his September 2000 to July 2002 service period constitutes a bar to receipt of VA compensation benefits, exclusive of health care under 38 U.S.C. Chapter 17.




____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


